DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on May 11, 2021.
Claims 2 and 14 are cancelled.
Claims 24-25 are added.
Claims 1, 3-13, and 15-25 are pending.
Claims 1, 3-13, and 15-25 are examined.
This Office Action is given Paper No. 20210916 for references purposes only.

Information Disclosure Statement
The Information Disclosure Statement filed on June 11, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13, and 15-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Opdycke (US 2011/0010732) in view of Soupliotis et al. (US 2015/0227982).

Claims 1, 13
Opdycke discloses:
receiving on at least one allocation server (server, see [0043-0044]), campaign data (campaign, see [0068]) from a specific advertisement campaign including at least a date range (date, time, see [0073]), a targeted environment (locale, store site, see [0073]) and a client target (demographic, e.g. students, see [0073]);
dispatching contents corresponding to the specific advertisement campaign to the specific set of displays (present play ready clips, see [0079]),
wherein allocating said specific set of displays and timing is carried out by an artificial intelligence allocation module (learning engine, see [0055]) which is 
Opdycke does not disclose:
allocating… inventory. 
Soupliotis teaches:
allocating to the specific advertisement campaign (campaign, see [0073]), by the at least one allocation server (ad server, see [0071]), a specific set of displays (ideal boards to play advertisement, see [0067, 0103]) from the OOH inventory and timing (which times of day, see [0075]) for dislaying the specific advertisement campaign on each display of said specific set of displays, to fit the campaign data based at least on individual location data (locations, see [0067, 0074]), availability data (operating times, see [0099]) and audience data (demographics, audience, see [0044, 0057, 0066]) of the respective displays of the OOH inventory, said availability data being representative of time available 
Opdycke discloses receiving campaign data, dispatching contents, and playing said contents. Opdycke does not disclose allocating a specific set of displays to fit the campaign data based on location data, availability data, and audience data, but Soupliotis does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the system and method for delivering and optimizing media programming in public spaces with peer-to-peer digital signage networks of Opdycke with the allocation of specific displays of Soupliotis because 1) a need exists for automated tools that allow marketers an ability to systematically and quantitatively test content, media scheduling parameters, measure audience behavior, and optimize messaging efficacy (see Opdycke [0008]); and 2) a need exists for determining where to place certain advertisements in order to reach a target audience (see Soupliotis [0005]). Allocating a specific set of displays to fit the campaign data based on location data, availability data, and audience data will help to reach a target audience.

Claims 3, 15
Furthermore, Soupliotis teaches:
said timing allocated to the specific advertisement campaign on a display includes a share of time (operating times, categorization information with a time component, see [0099-0100]), corresponding to a proportion of time (e.g. 6pm-2am, see [0117]) allocated to the specific advertisement campaign in a predetermined period.

Claims 4, 16
Furthermore, Opdycke discloses:
said audience data of the respective displays of the OOH inventory includes respective audience data for various periods of time in the day (e.g. sells best to students in the afternoon, stores in northeast on weekday mornings, see [0073, 0081]), and said share of time is determined for each period of time (content runs between 4-7pm, see [0097]).

Claims 5, 17
Furthermore, Soupliotis teaches:
the neural network has several inputs and at least one output, one of said inputs being a spread index adjustable by a user, said spread index being a numerical value (see [0107-0109]) representative of a targeted geographical spread (LA, NYC, see [0108]) of the campaign on the displays of the system, said at least one output depending of said spread index.

Claims 6, 18
Furthermore, Opdycke discloses:
said client target includes at least one target number of impressions (content should repeat itself times per hour, see [0097]) and said date range of the advertisement campaign is divided into timeslots (date, daypart, time, e.g. content runs between 4-7pm, see [0087, 0097]), wherein said neural network successively scans all displays of the OOH inventory and all timeslots, and said at least one 

Claims 7, 19
Furthermore, Opdycke discloses:
said at least one output of the neural network is a display time rank which is representative of the compatibility of the scanned display and timeslot with the campaign data (rotate content A, content B, content C, display content B or C when consumer purchased item X, see [0097]).

Claims 8, 20
Furthermore, Opdycke discloses:
at least one allocation batch of displays is generated by the allocation module based on rules of geographical spread of displays, and then said displays and timing are allocated among said at least one allocation batch (video of model drinking DrinkX works better in western region stores vs. video of model pouring DrinkX works better in eastern region stores, see [0075]).

Claims 9, 21
Furthermore, Opdycke discloses:
said displays are sorted in geographical groups (locale, store site, see [0087, 0096]), then the displays of each geographical groups are prioritized in a queue (parameters that are statistically demonstrated to contribute most towards 

Claims 10, 22
Furthermore, Opdycke discloses:
the allocation module computes a campaign cost (cost, see [0123, 0125]) based on the allocated displays and timing, and said allocation module computes a campaign cost and maintains the campaign cost within the budget.
Furthermore, Soupliotis teaches:
the campaign data include a budget (budget, see [0007, 0041]).

Claim 11
Furthermore, Opdycke discloses:
training said neural network by machine learning (machine learning, see [0055]).

Claims 12, 23
Furthermore, Opdycke discloses:
said at least one allocation server has a RAM (memory, ram, see [0048, 0129]) in which the data relative to the OOH inventory is memory-mapped, the allocation module being designed to interact directly with the Operating System 

Claims 24, 25
Furthermore, Opdycke discloses:
said allocation module includes a neural network (neural network, see [0030]) trained to optimally allocate displays and timing to advertisement campaigns.

Response to Arguments
In light of the amendments, the 101 rejection is withdrawn. Please see corresponding arguments in the Amendment p 10-15.

Applicant argues that the prior art does not teach allocating a specific set of displays from the OOH inventory for displaying the specific campaign on each display to fit the campaign data based on at least individual location data and availability data. 
Examiner disagrees. Opdycke discloses allocating to the specific advertisement campaign a specific set of displays (a plurality of display devices, see [0044]) from the OOH inventory and timing (time, e.g. in the afternoon, see [0073]) for displaying the specific advertisement campaign on each display of said specific set of displays, to fit the campaign data based at least on individual location data (individual identification, see [0078]), availability data (template specifications, see [0071-0072]) and audience data (audience identification, see [0047]) of the respective displays of the OOH inventory, 
In order to expedite prosecution, please see new mapping above.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621